DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63-73, 74-79 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 63-72 recite the limitation of  'the electrical heating means'.  There is insufficient antecedent basis for this limitation in the claim.
Claims 73-77 recite the limitation of ‘the decentralized evaluation unit’. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 56-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitkanen (U.S PG Pub 20150077142A1) and Dohring (U.S PG Pub 20110272392A1) and Desgorces (U.S PG Pub 20150054649A1) and Peace (U.S PG Pub 20180163410A1).
Regarding claim 56-81, Pitkanen discloses a sensor mat for a surface sensor system, comprising a flexible base unit with a first carrier element, which has a flat extension with a first base side and second base side (Figure 1 #101, #102, #103, #104), and at least one sensing means for detecting an event ([0077]; Figure 6a), wherein the sensing means is arranged on the second base side of the first carrier element in such a way that the base unit can be laid flat for a design of the surface sensor system ([0007] – planar sensor operating as a floor sensor) ([0001-0002]; [0019]). Pitkanen also discloses a system and a method as claimed in claims 80 & 81 (see above citations). Further, Pitkanen discloses the sensing means comprising an electrode [0004], in the event the application disagrees, this is also disclosed by Peace. Further Pitkanen discloses a sound insulation layer or a sealing layer [0035]. Further Pitkanen has disclosed a sensor mat forms a module that can be connected together with further sensor modules for the design of the surface sensor system [Figure 1 & 6a). Further Pitkanen discloses the first or second carrier element being a plastic [0037], and this is also disclosed by Peace. Pitkanen has further disclosed the base unit comprising at least one electrical connection wherein the electrical connection comprises at least a heating connection [0030]; [0020], and this limitation is also disclosed by Desgorces. Further, Pitkanen discloses an electrical connection wherein the connection interface comprises a recess in the base unit for receiving the connection unit [0020]; [0030]. Further, Pitkanen discloses the electrical heating means comprises a heating conductor element by means of which the resistor element is connected to the conductor path, and further that the conductor path is at least in a firmly bonded connection to at least the first or second carrier element (Figure 5a). Further, Pitkanen discloses a plurality of electrical connections being arranged in an edge region of the base unit and also discloses a data line comprising a ring section [0018-0020].
With regards to the limitations of instant claims 60-65 & 67, these limitations are known from Dohring.
Dohring, is also drawn to the art of a heatable covering system for floors, ceilings and walls (Figures 1-6; Abstract; [0009]), and discloses a first and second carrier element (and multiple carrier elements along with the first and second carrier element, i.e. an intermediate element between the first and second carrier element) (Figure 3), and further discloses an electrical heating means for emitting heat, with the electrical heating means being firmly bonded to at least the first or second carrier element (Figure 2-3; [0056-0060]). Dohring also discloses a cured carbon/graphite lacquer being used as a conductive  layer (i.e. resistor element in this instance) [0032 & 0061 & 0069]. Dohring also discloses temperature sensors [0068]. Dohring also discloses the heating means being covered by protective layers (Figure 3 – multiple layers other than first and second carrier elements) [0060-0073]. Dohring also discloses connecting multiple panels to form sensor modules i.e. the sensor mat forming a sensor system with multiple sensor modules connected [0022-0024].
It would have been obvious to an ordinarily skilled artisan to have modified the sensor mat of Pitkanen with the electrical heating means of Dohring, to arrive at the instant invention, in order to be able to provide an improved heatable covering system for floors, ceilings and walls [0009].
Further, with regards to the limitations of the instant claims 72-77, these limitations are known from Desgorces.
Desgorces is also drawn to the art of a floor covering item (Title). Desgorces discloses a plurality of sensors elements arranged in a regular distribution pattern (Figure 5 & 6-8) and further the sensing means being connected to a decentralized evaluation unit, wherein the decentralized unit is arranged on the first base side or the second base side of the first or second carrier element (Figure 9; [0097]). Desgorces further discloses the decentralized  evaluation unit being electrically coupled, and further that the unit extends into an intermediate elements (combination of Pitkanen + Dohring), and also discloses a data line in communication with the sensing means or the decentralized unit which is accessible from the outside of the base unit ([0097; [0095-0103]; Claims 1-7; Figures 5-8 & 9).
It would have been obvious to an ordinarily skilled artisan to have modified the sensor mat of Pitkanen and Dohring, with the decentralized evaluation unit as well as a plurality of sensors being arranged in a distribution pattern as disclosed by Desgorces, to arrive at the instant invention, since as such these are known elements in the art of floor covering components, and the courts have held that the combination of known prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).
Finally, with regards to the first and second carrier elements being plastic, as well as the sensing means comprising an electrode for capacitive detection or shield electrode, these limitations are further known from Peace. 
Peace is also drawn to the art of a sensor surface-covering material comprising a layer of synthetic material and a sensor layer (Abstract). Peace discloses the sensor flooring material being plastic [0039]. Peace also discloses the sensing means to be an electrode for capacitive detection [0018 & 0034 & 0081-0086]. Peace also discloses a sound insulation layer [0035]. Peace also discloses an electrical heating means comprising a heating conductor element which connects the resistor element to the conductor path and further the conductor path being bonded or arranged circumferentially around the first or second carrier element (Figure 13 & figures 14-16).
It would have been obvious to an ordinarily skilled artisan to have modified the sensor mat of Pitkanen, Dohring, and Desgorces, with the first or second carrier element being plastic, as well as the sensing means comprising an electrode, as disclosed by Peace, to arrive at the instant invention, in order to provide a sensor layer where it is possible to sense a change in an electrical property without the person at the location feeling like they are being observed [0008].

Regarding claims 60-65 & 67, the instant limitations have been disclosed by a combination of Pitkanen, Dohring, and Peace (see claim 56 rejection above).

Regarding claims 72-77, the instant limitations have been disclosed by the combination of Pitkanen, Dohring, and Desgorces (see claim 56 rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712